Title: Treasury Department Circular to the Collectors of the Customs, 22 August 1793
From: Treasury Department
To: Collectors of the Customs



Treasury DepartmentAugust 22, 1793.
Sir,

Though it was not expressly said, yet I presume it will have been understood, as clearly implied in the instruction contained in my circular of the 4th instant, that the liberty to enter vessels and their cargoes, brought in as prizes, by the armed vessels of France, was not, after the receipt of that letter, to include vessels and cargoes taken and brought, or sent in, by armed vessels originally fitted out in the ports of the United States, while remaining in possession of their captors.
It will follow, that if an attempt should be made, to land goods from on board such vessels, they are to be seized, and proceeded against as directed by the 26th section of the Collection Law. Lest the implication above-mentioned should not have been obvious to all, I have concluded to give this further explanation.
I ⟨am, with considera⟩tion,   ⟨Sir⟩
